     Case 3:20-cv-00967-M Document 87 Filed 08/04/21               Page 1 of 11 PageID 2100



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

MARSHA JACKSON,                                    §
                                                   §
           Plaintiff,                              §
                                                   §
v.                                                 §          Civil Action No. 3:20-cv-00967-M
                                                   §
CITY OF DALLAS,                                    §
                                                   §
           Defendant.                              §
                                                   §
                                                   §

                            MEMORANDUM OPINION AND ORDER

           Before the Court is Defendant City of Dallas’ Motion to Dismiss under Fed. R. Civ. P.

12(b)(6), on Plaintiff’s only remaining claim, one purportedly arising under the federal

Constitution [ECF No. 35]. For the following reasons, the remainder of the Motion is

GRANTED.

      I.       Background

           On property near Plaintiff’s residence, Blue Star Recycling, LLC recycled and stored

asphalt shingles, which eventually led to the creation of a huge pile of debris that came to be

known as “Shingle Mountain.” In December of 2018, the City of Dallas filed a lawsuit against

Blue Star and the property owners to stop the discharge of pollutants and industrial activity on

the properties [ECF No. 37 at 31–32, and 41]. Separately, Plaintiff sued Blue Star and a property

owner, alleging they had violated the Resource Conservation and Recovery Act [ECF No. 1].

Plaintiff later added claims against the City of Dallas, including the subject claims under 42

U.S.C. § 1983 [ECF No. 13] alleging that the Dallas City Council’s zoning and spending

decisions reflected disparate treatment based on race and ethnicity, in violation of the Equal
 Case 3:20-cv-00967-M Document 87 Filed 08/04/21                      Page 2 of 11 PageID 2101



Protection Clause of the Fourteenth Amendment. Specifically, Plaintiff contends she has stated

two plausible Equal Protection claims; the first, based on the City Council’s zoning the part of

the property at issue in this lawsuit for Industrial Manufacturing, and the second, based on the

alleged refusal of the City Council to fund the removal of Shingle Mountain.

    II.       Legal standard

           To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must have pled “a short

and plain statement of the claim showing that he is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In

analyzing such a motion, the Court accepts well-pleaded facts as true, and views them in the light

most favorable to the plaintiff. Thompson v. City of Waco, Tex., 764 F.3d 500, 502 (5th Cir.

2014). However, the Court will not “accept the plaintiff’s legal conclusions as true.” Id. at 502.

           The question before the Court is whether Plaintiff’s Amended Complaint contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Howe v. Yellowbook, USA, 840 F. Supp. 2d 970, 975 (N.D. Tex. 2011) (Lynn, J.) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In order for the Amended Complaint to be

plausible on its face, Plaintiff must have pled “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Lone Star Natl.

Bank, N.A. v. Heartland Payment Sys., Inc., 729 F.3d 421, 423 (5th Cir. 2013) (quoting Highland

Capital Mgmt., L.P. v. Bank of Am., N.A., 698 F.3d 202, 205 (5th Cir. 2012)).

    III.      Traceability

           The City first argues that Plaintiff does not have standing because she has not alleged an

injury traceable to any conduct of the City. For a plaintiff to have Article III standing, there must

be a causal connection between the alleged harm and the defendant’s conduct, such that the

injury is fairly traceable to the challenged conduct, rather than the result of a third party’s



                                                    2
 Case 3:20-cv-00967-M Document 87 Filed 08/04/21                    Page 3 of 11 PageID 2102



independent action. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180–

81 (2000); U.S. Const. Art. 3, § 2, cl. 1. Plaintiff alleges that she has been injured by Shingle

Mountain’s effects on her health and the environment and on her property value.

         The Court finds that the injuries alleged by Plaintiff are traceable to conduct of the City.

If the City Council had not zoned the property for Industrial Manufacturing, Blue Star could not

have operated. Similarly, if Shingle Mountain had been removed and remediated, Plaintiff

would not have continued to suffer harm as a result of its presence. The City argues that the real

cause of Plaintiff’s injuries were actions of Blue Star, but the traceability standard is much lower

than is the standard for proximate cause, and Blue Star was authorized to use the property by the

City Building Official. See Duke Power Co. v. Carolina Envtl. Study Grp., Inc., 438 U.S. 59,

74–77 (1978) (finding that a but for causal connection between plaintiff’s injury and defendant’s

act satisfied traceability); Lexmark Intern., Inc. v. Static Control Components, Inc., 572 U.S. 118,

134 at n. 6 (2014) (“Proximate causation is not a requirement of Article III standing, which

requires only that the plaintiff’s injury be fairly traceable to the defendant’s conduct.”); Toll

Bros., Inc. v. Township of Readington, 555 F.3d 131, 142 (3d Cir. 2009) (“[A]n indirect causal

relationship will suffice, so long as there is a fairly traceable connection between the alleged

injury in fact and the alleged conduct of the defendant.”) (quotations omitted); [ECF No. 43 at

177]. Plaintiff’s alleged injuries are traceable to the City’s actions, and Plaintiff thus has

standing.

   IV.      Specific Equal Protection claims

            A. The zoning decision

         Under the Supreme Court’s decision in Monell v. Dept. of Soc. Servs., 436 U.S. 658,

694–95 (1978), a plaintiff attempting to hold a municipality liable for constitutional violations



                                                   3
    Case 3:20-cv-00967-M Document 87 Filed 08/04/21                           Page 4 of 11 PageID 2103



must allege facts sufficient to permit a reasonable inference that official policy of a state actor

was the moving force behind the violation. In 2007, the City rezoned the property from

Industrial Research to Industrial Manufacturing zoning, permitting the most intense

manufacturing use [ECF No. 43 at 150]. This, Plaintiff contends, is the “policy” that provided

the “moving force” behind the issuance of a certificate of occupancy in 2018 that allowed Blue

Star to have an asphalt shingle salvage operation on the property.

           However, the City Council’s approval of the re-zoning was explicitly “subject to deed

restrictions volunteered by” the party who was applying for the zoning change.1 [ECF No. 43 at

150]; [id. at 169] (reflecting the City Council accepting the deed restrictions). “The deed

restrictions volunteered by applicant restrict the uses to those in the IR Industrial Research

District and allow the industrial (outside) potentially incompatible use limited to wood

processing by Specific Use Permit.” [Id. at 150] (emphasis added); see[ECF No. 37 at Appx.

159] (listing the industrial uses allowed in an Industrial Research zone). Wood processing is not

a use of which the Plaintiff complains. The deed restrictions are binding on all who acquire any

right, title, or interest in the property [ECF No. 43 at 173]. Both parties agree that the deed

restrictions were in effect at the time of Blue Star’s occupancy of the property, and that the deed

restrictions prohibited a shingle recycling facility or solid waste landfill on the site. [ECF No. 13

at ¶ 119] (stating, in Plaintiff’s Amended Complaint, that “[t]he deed restrictions prohibit a

shingle recycling facility or a solid waste landfill on the site.”) (emphasis added); [ECF No. 52 at

3 and 7] (“The zoning change from I[ndustrial] R[esearch] to I[ndustrial] M[anufacturing] had

no effect to increase allowed uses, except wood processing, because the deed restrictions limited

the uses to those of an I[ndustrial] R[esearch] district. . . . The alleged 2018 actions were



1
    The applicant, who wanted to run a wood processing facility on the site, was BMB, Ltd. [ECF No. 43 at 150].

                                                          4
 Case 3:20-cv-00967-M Document 87 Filed 08/04/21                   Page 5 of 11 PageID 2104



contrary to City policy adopted in 2007 with the zoning and deed restrictions and do not satisfy

Monell.”) (emphasis added).

       Plaintiff argues that, “[a]bsent the City Council enactment of the I[ndustrial]

M[anufacturing] zoning for the [property], the City staff could not have issued the certificate of

occupancy required for the operation of the solid waste storage and processing facility.” [ECF

No. 42 at 23] (emphasis added). That allegation is an attempt to plead that the 2007 actions of

the City Council were a but for cause of the alleged harm to Plaintiff. However, the moving

force element of Monell requires more. As the Fifth Circuit put it in Mason v. Lafayette City-

Parish Consol. Government, “[t]he moving force inquiry imposes a causation standard higher

than but for causation. Under the culpability requirement, if the policy is facially lawful, a

plaintiff must also show that the municipality promulgated [the policy] with deliberate

indifference to the known or obvious consequences that constitutional violations would result.”

806 F.3d 268, 280 (5th Cir. 2015) (footnotes and quotations omitted); accord Fraire v. City of

Arlington, 957 F.2d 1268, 1281 (5th Cir. 1992) (“[A] direct causal connection must exist

between the policy and the alleged constitutional deprivation. This connection must be more than

a mere but for coupling between cause and effect. To form the basis of liability under § 1983, a

municipal policy must be affirmatively linked to the constitutional violation and be the moving

force behind it.”). In Board of County Comm’rs of Bryan Cnty. v. Brown, the Supreme Court

found that the plaintiff had not pled a sufficient causal link to satisfy Monell where the sheriff

was alleged to have hired, without adequate screening, an officer who used excessive force. 520

U.S. 397, 415 (1997). The Court found that the plaintiff had “not demonstrated that [the

sheriff’s] decision reflected a conscious disregard for a high risk that [the officer] would use

excessive force.” Id. Here, it is undisputed that the activity in which Blue Star engaged was not



                                                  5
    Case 3:20-cv-00967-M Document 87 Filed 08/04/21                             Page 6 of 11 PageID 2105



authorized by the City Council’s 2007 rezoning decision. The Plaintiff must allege facts that, if

true, would show that the City Council consciously disregarded the risk of harm to Plaintiff from

that decision. Plaintiff’s Amended Complaint contains no factual allegation that could support a

finding that the City Council consciously disregarded the possibility that its zoning decision,

including the deed restrictions, would result in the issuance of a certificate of occupancy not in

compliance with these restrictions, or that a future occupant of the property would operate in

violation of the deed restrictions. Because Plaintiff has not alleged that the City acted with

conscious disregard for the possibility of the harm of which Plaintiff complains, it has not pled

that the City Council’s 2007 actions were a moving force behind Plaintiff’s alleged injuries, nor

would the facts she has pled support such an allegation.

         The question then becomes whether the 2018 issuance of a certificate of occupancy can

serve as the policy which was the moving force behind Plaintiff’s alleged injuries. The

September 17, 2018 certificate of occupancy allowed Blue Star to operate on the property [ECF

No. 43 at 177]. The certificate was signed by Dallas’s Building Official, Phillip Sikes. [Id.]; see

Dallas City Code § 51A-2.102(14) (stating that the Building Official is a person designated by

the City Manager). Only the Building Official is authorized to issue certificates of occupancy.

Dallas City Code § 51A-104. The City’s state court petition, and its briefing in this case, make

clear the City’s position that Blue Star made inaccurate representations to obtain the certificate.2

[ECF No. 37 at Appx. 038–039] (alleging that Blue Star failed to obtain a certificate of

occupancy before using or changing the use of the property, and that Blue Star used the property

for a non-permitted purpose); [ECF No. 35 at 23] (stating that the certificate of occupancy “was

issued based on inaccurate representations made to the City and . . . was revoked within months


2
 Plaintiff seems to agree that Blue Star did not have legal authorization for its activity on the property. See
generally [ECF No. 13] (referring repeatedly to the landfill as “illegal”).

                                                           6
 Case 3:20-cv-00967-M Document 87 Filed 08/04/21                      Page 7 of 11 PageID 2106



of its issuance”). The City also argues, however, that, even if the certificate of occupancy had

been improperly issued, allowing for the operation of a solid waste storage and processing

facility, the City cannot be held liable, because no policymaker or official city policy served as

the moving force behind issuance of the certificate [ECF No. 52 at 7].

        Only the decisions of policymakers may subject a municipality to liability under § 1983.

Worsham v. City of Pasadena, 881 F.2d 1336, 1340 (5th Cir. 1989). The issue of whether a

person is a policymaker is one for the court. Id. at 1340 n. 8.

        A governing body may delegate a policymaking role to a city official in one of two ways.

First, it may do so formally, through, for example, an express statement or job description.

Bennett v. City of Slidell, 728 F.2d 762, 769 (5th Cir. 1984); Swann v. City of Dallas, 922 F.

Supp. 1184, 1204 (N.D. Tex. 1996). The Dallas Development Code sets out the authority of the

Building Official, who may, consistent with the City Code, (1) issue permits, (2) issue

certificates of occupancy, and (3) otherwise enforce the provisions of the Code. Dallas City

Code § 51A-3.105; see also Dallas City Code § 52-108.1 (“Whenever the codes provide that

anything may or shall be done upon the approval of or subject to the direction of the building

official . . ., this language shall be construed to give the building official . . . only the authority to

determine whether the regulations established by the codes have been complied with and shall

not be construed as giving the building official . . . discretionary powers.”). In a case from this

district, it has been determined that that the Garland Building Official was not a policymaker.

Roan Bros. Tile Co. v. City of Garland, No. 3:04-cv-1090-B, 2006 WL 8437017, at *7 (N.D.

Tex. Jan. 12, 2006). Garland’s City Code gave the Building Official “the authority to render

interpretations of this code and to adopt policies and procedures in order to clarify the

application of its provisions.” Id.; Roan Bros., No. 3:04-cv-1090-B, [ECF No. 117-5 at 13]



                                                    7
 Case 3:20-cv-00967-M Document 87 Filed 08/04/21                  Page 8 of 11 PageID 2107



(N.D. Tex. Aug. 5, 2005) (containing excerpts from the Garland Code then extant). Because the

Garland Building Official’s decisions were subject to review by the City’s Board of Appeals or

Building and Fire Codes Board, the Court determined that he was not a policymaker under

Monell. Roan Bros., 2006 WL 8437017, at *7; see Martinez v. City of Richland Hills, 846 F.

Appx. 238, 246 (5th Cir. 2021) (“There is a fundamental difference between decision makers and

policymakers. Discretion to exercise a particular function does not necessarily entail final

policymaking authority over that function.”) (quotations omitted) (citing Bolton v. City of Dallas,

541 F.3d 545, 548–49 (5th Cir. 2008)). The Dallas Building Official’s decisions are reviewable,

if appealed, by the Zoning Board of Adjustment. Dallas City Code § 51A-3.102; Departmental

Boards and Commission Agendas: Zoning Board of Adjustment, DALLAS CITY HALL,

https://dallascityhall.com/government/meetings/Pages/zoning-board.aspx (last visited July 22,

2021). The City Council has not formally delegated policymaking authority to the Dallas

Building Official. The Code does not authorize the Building Official to contravene actions of the

City Council.

       The second way that a court may delegate policymaking authority is informally, by

encouraging or acknowledging the agent in a policymaking role. Bennett, 728 F.2d at 769.

Plaintiff has not alleged that this occurred.

       The issuance of the certificate of occupancy seemingly allowed for the violation of

restrictions placed on the property by the City Council when the zoning change was made. But

the Building Official’s issuance of the certificate of occupancy cannot serve as the moving force

for a constitutional violation under Monell because the Dallas Building Official is not a

policymaker. See Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (“[I]solated




                                                 8
 Case 3:20-cv-00967-M Document 87 Filed 08/04/21                  Page 9 of 11 PageID 2108



unconstitutional actions by municipal employees will almost never trigger liability.”); [ECF No.

13 at ¶ 86] (admitting that “City staff employees issued occupancy permits”).

           B. Failure to remove

       Plaintiff also contends that the City violated the Equal Protection Clause by refusing to

obligate City funds to remove Shingle Mountain. A plaintiff’s claim under § 1983 based on the

Equal Protection clause requires “[p]roof of racially discriminatory intent or purpose” in the

decision at issue. Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265

(1977). Disparate treatment alone will not suffice, unless the pattern that emerges is

unexplainable on grounds other than race. Id. at 266. “Because direct evidence of

discriminatory purpose is rarely available, courts must make ‘a sensitive inquiry into such

circumstantial and direct evidence of intent as may be available.’ ” Jim Sowell Constr. Co. v.

City of Coppell, Tex., 61 F. Supp. 2d 542, 546 (N.D. Tex. 1999) (quoting Arlington Heights, 429

U.S. at 266). “The court must therefore look at the totality of the relevant evidence to determine

whether invidious discriminatory purpose was a motivating factor for the decision.” Id. (citing

Washington v. Davis, 426 U.S. 229, 242 (1976)). In Arlington Heights, the Supreme Court

enumerated five non-exhaustive factors to analyze when deciding whether a decision had the

requisite discriminatory intent; (1) the historical background of the decision, (2) the sequence of

events leading to the decision, (3) departures from the normal procedural sequence,

(4) substantive departures, and (5) legislative or administrative history, “especially where there

are contemporary statements by members of the decision-making body, minutes of its meetings,

or reports.” Arlington Heights, 429 U.S. at 267–68.

       Plaintiff urges that the City’s failure to remove Shingle Mountain upon Plaintiff’s request

was an action taken with discriminatory intent. First, Plaintiff references the City’s removal of



                                                 9
 Case 3:20-cv-00967-M Document 87 Filed 08/04/21                  Page 10 of 11 PageID 2109



the Argos concrete plant in the Trinity Groves area, which Plaintiff alleges is a predominantly

white community. Plaintiff further asserts that the City paid to remove lead soil contamination

from Belo Garden Park in downtown Dallas, which is also allegedly in a predominantly white

neighborhood. Plaintiff complains that, in contrast, the City Council refused to use City

resources to remove Shingle Mountain when it was requested to do so in September of 2019

[ECF No. 13 at ¶ 97]. At that time, the City was engaged in state court litigation to halt Blue

Star’s activity on the property, and to obtain a court-ordered cleanup of Shingle Mountain [ECF

No. 37]; [ECF No. 61-1]. In fact, on April 10, 2019, the City obtained an Order from the state

court that Blue Star remove, within ninety days, “all asphalt roofing shingles and ground material

from shingles, and wood pallets on the property[,] and all debris, waste, refuse, and other

materials associated with the items listed above.” [ECF No. 37 at 57–59]. Plaintiff cites to no

authority that the City was required to remove Shingle Mountain while it was engaged in

litigation seeking to hold others responsible to do so. There are no allegations that similar

litigation was pending regarding Trinity Groves or the Belo Garden Park, which would be

required to make those circumstances similar to that involved here. See Anokwuru v. City of

Houston, 990 F.3d 956, 965 (5th Cir. 2021) (“[T]o state a claim of racial discrimination under

the Equal Protection Clause and § 1983, a plaintiff must plausibly allege . . . that he was treated

differently than persons similarly situated to him . . . .”) (emphasis added).

       Analysis of the Arlington Heights factors before the Court demonstrates that Plaintiff has

not stated a plausible equal protection claim based on the City’s alleged failure to remove

Shingle Mountain.




                                                10
 Case 3:20-cv-00967-M Document 87 Filed 08/04/21               Page 11 of 11 PageID 2110



   V.      Conclusion

        For the reasons discussed above, the City’s Motion to Dismiss [ECF No. 35] is

GRANTED as to Plaintiff’s constitutional claim. Plaintiff’s § 1983 claim against the City of

Dallas is DISMISSED with prejudice, thereby resolving all pending claims in this case.

        SO ORDERED.

        August 4, 2021.


                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE




                                               11
